--------------------------------------------------------------------------------

EXHIBIT 10.182
 
HYPOTHECATION OF MOVABLES




BETWEEN:
VERSO TECHNOLOGIES, INC., a legal person duly incorporated and subsisting under
the laws of Minnesota, having its principal office at 400 Galleria Parkway,
Suite 200, in the City of Atlanta, State of Georgia, 30339, herein acting and
represented by Martin D. Kidder, its Chief Financial Officer, duly authorized in
virtue of a Resolution of its Board of Directors duly enacted on December 20,
2007;
     
(hereinafter referred to as the “Grantor”)
   
AND:
VALENS OFFSHORE SPV II, CORP., a corporation duly incorporated and subsisting
under the laws of Delaware, having its principal place of business c/o Valens
Capital Management, LLC, 335 Madison Avenue, 10th Floor, in the City of New
York, U.S.A. 10017, herein acting and represented by Scott Bluestein, its
authorized representative, duly authorized for the purposes hereof as declared,
     
(hereinafter referred to as the “Creditor”)





WHEREAS the Creditor has entered and/or will enter into arrangements with the
Grantor whereby the Grantor is or may hereafter become indebted to the Creditor;


WHEREAS the Grantor had agreed, as security for payment of such indebtedness, to
hypothecate the “Charged Property” (as hereinafter defined) in favour of the
Creditor; and


WHEREAS the Grantor carries on an enterprise;


THE PARTIES AGREE AS FOLLOWS:


1.  
PREAMBLE

 
1.1.  
The preamble forms part hereof as if recited at length herein.

 
2.  
DEFINITIONS

 
2.1.  
Unless the context otherwise requires, the following expressions will have the
respective meanings hereinafter set forth:

 

--------------------------------------------------------------------------------


 
(a)    “Ancillary Agreements” shall have the meaning ascribed thereto in the
Security Agreement, as each may be amended, restated, renewed, modified,
replaced and/or supplemented from time to time;
 
(b)    “Assignment Agreement” means that certain “Assignment of Loans, Liens and
Documents” dated on or about December 20, 2007 entered into by and among the
Creditor, Valens U.S. SPV I, LLC and Laurus,  as accepted and agreed by, inter
alia, the Grantor, pursuant to which certain rights and obligations of Laurus
under the Security Agreement have been assigned by Laurus to the Creditor, as
may be amended, restated, renewed, modified, replaced and/or supplemented from
time to time;
 
(c)    “Charged Property” means all of the movable property enumerated and/or
referred to in Clause  3.1 hereof;
 
(d)    “Claims” means, collectively, all accounts receivable, book accounts,
book debts, debts, claims, monies, rentals, revenues, incomes, loans receivable,
demands, rebates, refunds, amounts owing by or claimable from the crown, state
or government or any departments, agents or agencies thereof and choses in
action which now are or which may at any time hereafter be due or owing to or
owned by the Grantor or in which the Grantor now or hereafter has any other
interest and all security interests, hypothecs, assignments, guarantees, bills
of exchange, notes, chattel paper, negotiable instruments, contracts, invoices,
books of account, letters of credit and other documents and rights now held or
owned or which may be hereafter held or owned by the Grantor or any third party
on behalf of the Grantor in respect of any of the foregoing and all rights of an
unpaid vendor, including rights to merchandise returned, repossessed or
recovered;
 
(e)    “Costs” means:
 
(i)           
all costs and expenses (including, without limitation, all costs and expenses
referred to herein and/or in the Security Agreement) which may hereafter be
incurred, in any manner and under any circumstances, by and/or on behalf of the
Creditor in and/or relating to (i) the enforcement of the Hypothec, (ii) the
sale and/or disposal of any of the Charged Property forming the object of the
Hypothec, and/or (iii) dealing with the Charged Property forming the object of
the Hypothec;

 
(ii)          
any and all fees, disbursements and applicable sales taxes incurred by any
professionals (including, without limitation, any attorneys, receivers,
trustees, monitors and/or consultants) which may hereafter be engaged by and/or
on behalf of the Creditor or for which the Creditor may hereafter become obliged
for and/or pertaining to (i) the enforcement of the Hypothec, (ii) the sale
and/or disposal of any of the Charged Property forming the object of the
Hypothec, and/or (iii) dealing with the Charged Property forming the object of
the Hypothec; and

 
2

--------------------------------------------------------------------------------


 
(iii)         
any and all other costs and expenses, of any nature or form whatsoever, which
may hereafter be incurred by and/or on behalf of the Creditor or for which the
Creditor may hereafter become obliged, under any circumstances whatsoever, for
and/or pertaining to (i) the enforcement of the Hypothec, (ii) the sale and/or
disposal of any of the Charged Property forming the object of the Hypothec,
and/or (iii) dealing with the Charged Property forming the object of the
Hypothec,

 
to the extent that, in accordance with the Law, same are not secured by the
Hypothec;
 
(f)     “Documents of Title” means, collectively, all documents of title,
whether negotiable or non-negotiable including, without limitation, all
warehouse receipts and bills of lading in which the Grantor now or hereafter has
an interest;
 
(g)    “Equipment” means, collectively, all machinery, equipment, furniture,
fixtures, materials, supplies, appliances, dyes, molds, tanks, vehicles,
furnaces, boilers, motors, engines, accessories and tools now owned or hereafter
acquired by the Grantor, whether or not the same be affixed to any immovable
property or used upon or in connection therewith, together with all present and
future improvements, appurtenances and accessories thereto;
 
(h)    “Hypothec” means collectively the hypothecation and the additional
hypothecation of the Charged Property by the Grantor in favour of the Creditor
created pursuant to Clauses 3.1 and 3.2 hereof;
 
(i)     “Hypothec Amount” means the sum of One Million Eight Hundred Thousand
Dollars ($1,800,000);
 
(j)     “Insurance” means, collectively, all insurance policies relating
directly or indirectly to any of the Charged Property or any part thereof and
all rights and claims under all policies of insurance of whatever nature
including, without limitation, under life insurance policies and under insurance
against loss or damage;
 
(k)    “Intangible Property” means, collectively, all incorporeal property now
owned or hereafter acquired by the Grantor or its interest therein including,
without limitation, all patents and patents pending, registered and unregistered
trade marks, trade or brand names, service marks, copyrights, industrial
designs, formulae, processes, trade secrets, goodwill, contractual rights,
licences and permits;
 
3

--------------------------------------------------------------------------------


 
(l)     “Interest Rate” means Twenty-Five percent (25%) per annum;
 
(m)   “Inventory” means, collectively, all property in stock and inventory now
owned and hereafter acquired by the Grantor including, without limitation, all
raw materials, goods in process, finished goods, goods in transit and all
packaging and shipping materials and all materials and merchandise procured for
the manufacture or production thereof and all goods, wares and merchandise held
for sale, lease or resale or furnished or to be furnished under contracts for
service or used or consumed in the business of the Grantor;
 
(n)    “Laurus” means Laurus Master Funds, Ltd., a Cayman Islands corporation;
 
(o)    “Law” means the Civil Code of Québec;
 
(p)    “Monies” means, collectively, all monies, cash, foreign currencies and
credits in which the Grantor now or hereafter has an interest;
 
(q)    “Notes” shall have the meaning ascribed thereto in the Security
Agreement;
 
(r)    “Obligations” means and includes all debts, liabilities and obligations
owing by the Grantor to the Creditor from time to time, including without
limitation, those arising under, out of, or in connection with: (i) the Security
Agreement; (ii) the Ancillary Agreements; and (iii) the Assignment Agreement
(collectively, the “Documents”) and in connection with any documents,
instruments or agreements relating to or executed in connection with the
Documents or any documents, instruments or agreements referred to therein or
otherwise, and in connection with any other indebtedness, obligations or
liabilities of the Grantor to the Creditor, whether now existing or hereafter
arising, direct or indirect, liquidated or unliquidated, absolute or contingent,
due or not due and whether under, pursuant to or evidenced by a note, agreement,
guaranty, instrument or otherwise, in each case, irrespective of the
genuineness, validity, regularity or enforceability of such Obligations, or of
any instrument evidencing any of the Obligations or of any collateral therefore
or of the existence or extent of such collateral, and irrespective of the
allowability, allowance or disallowance of any or all of the Obligations, in any
case commenced by or against the Grantor under Title 11, United States Code, the
Bankruptcy and Insolvency Act (Canada) and the Companies’ Creditors Arrangement
Act, including, without limitation, obligations or indebtedness of the Grantor
for post-petition interest, fees, costs and charges that would have accrued or
been added to the Obligations but for the commencement of such case;
 
4

--------------------------------------------------------------------------------


 
(s)    “Proceeds” means, collectively, all property in any form derived directly
or indirectly from any dealings with any of the Charged Property including:
 
(i)           
identifiable or traceable personal or movable property that is derived directly
or indirectly with any dealing with the Charged Property or proceeds of the
Charged Property and in which the Grantor acquires an interest;

 
(ii)          
an insurance or other payment that represents indemnity or compensation for loss
of or damage to the Charged Property or proceeds of the Charged Property or a
right to such a payment; and

 
(iii)         
a payment made in total or partial discharge or redemption of chattel paper, a
security, an instrument, an intangible or incorporeal property;

 
(t)     “Records” means, collectively, all computer programs, firmware and
software and all computer and other records and data, whether in hard copy or
otherwise, pertaining to any of the Charged Property and the equipment
containing same and owned by the Grantor;
 
(u)    “Securities” means, collectively, all shares, stocks, warrants, bonds,
debentures, debenture stock, and other securities, now or hereafter owned and/or
held by the Grantor, in which the Grantor now or hereafter has an interest;
 
(v)    “Security” means the Hypothec and rights created in the Creditor’s favour
hereunder; and
 
(w)   “Security Agreement” means that certain “Security Agreement” dated as of
September 20, 2006 executed among, inter alia, the Grantor and Laurus, as
amended, restated, renewed, modified, replaced and/or supplemented from time to
time.
 
3.  
HYPOTHEC AND ADDITIONAL HYPOTHEC

 
3.1.  
Hypothec

 
As continuing and collateral security for the payment and the fulfillment of the
Obligations by the Grantor to and in favour of the Creditor as well as the
payment and fulfillment of all of the obligations of the Grantor hereunder, the
Grantor hereby hypothecates to and in favour of the Creditor for and in the
Hypothec Amount together with interest thereon at the Interest Rate (both before
and after maturity, demand, default and judgment), the following movable
property of the Grantor, wherever situate, and all renewals thereof, accretions
thereto, replacements thereof, substitutions therefore as well as everything
united thereto by accession, namely:
 
5

--------------------------------------------------------------------------------


 
3.1.1       As a universality, the Claims;
 
3.1.2       As a universality, the Documents of Title;
 
3.1.3       As a universality, the Proceeds;
 
3.1.4       As a universality, the Records;
 
3.1.5       As a universality, the Monies;
 
3.1.6       As a universality, the Securities;
 
3.1.7       As a universality, the Insurance;
 
3.1.8       As a universality, the Intangible Property;
 
3.1.9       As a universality, the Inventory;
 
3.1.10     As a universality, the Equipment; and
 
3.1.11     As a universality, all other corporeal and incorporeal movable
property, assets, rights and undertakings of any nature and kind, now owned or
hereafter acquired by the Grantor.
 
3.2.  
Additional Hypothec

 
In order to further secure the performance and observance of all the Grantor’s
obligations hereunder, the Grantor hereby further hypothecates all of the
Charged Property to and in favour of the Creditor for and in an additional
amount equal to twenty-percent (20%) of the Hypothec Amount.
 
3.3.  
Dealings with Charged Property

 
Notwithstanding the existence of the Security over the Charged Property:
 
(a)    Subject to Clause 6 hereof, the Creditor authorizes the Grantor to
collect the Claims as they fall due; and
 
(b)    Until such time as an Event of Default has occurred and is continuing,
nothing will prevent the Grantor from selling, disposing of or dealing with any
of the Inventory in the ordinary course of its business,
 
provided that the Security shall continue to extend to any proceeds resulting
from the disposition of any Inventory and on any rights to such Inventory which
are retained or reacquired at any time by the Grantor.
 
6

--------------------------------------------------------------------------------


 
3.4.  
Voting and Other Rights

 
3.4.1        Should any of the Charged Property consist of any shares, bonds,
debentures, warrants or any other securities or instruments entitling the
Grantor to exercise any voting rights, redemption rights, conversion rights or
any other rights or privileges whatsoever, the Creditor shall, if an Event of
Default has occurred and is continuing, be entitled (but not obliged) to become
the registered or named holder or beneficiary thereof as well as to fully
exercise all of such rights or privileges on behalf of the Grantor and in such
manner and at such times as the Creditor deems appropriate. The Creditor's
becoming the registered or named holder or beneficiary of any Charged Property
or the Creditor's exercise of any of such rights or privileges shall neither
necessitate nor constitute the exercise by the Creditor of any of its rights
under Clause 5.1 hereof.  The Creditor shall not, in any manner whatsoever, be
responsible or liable to the Grantor or any other person(s) resulting from
either the failure by the Creditor to exercise any of the foregoing rights or
privileges or the manner or timing of the Creditor's exercise of any of the
foregoing rights or privileges;
 
3.4.2       Should any of the Charged Property consist of any certificate of
deposit, investment certificate or any other debt instrument or evidence of
indebtedness issued by the Creditor, then, notwithstanding any restrictions or
prohibitions regarding negotiability or transferability attaching to same, such
restrictions or prohibitions shall, as between the Creditor and the Grantor, be
completely inapplicable and any such certificate of deposit, investment
certificate or any other debt instrument or evidence of indebtedness issued by
the Creditor shall be deemed for all purposes to have been properly hypothecated
and delivered to the Creditor and in the Creditor's full possession by the mere
retention thereof by the Creditor and/or its representatives.
 
3.4.3        Should any of the Charged Property consist of cash, monies, funds
on deposit with the Creditor or any certificate of deposit, investment
certificate or any other debt instrument or evidence of indebtedness (whether
issued by the Creditor or any other person[s]), then, subject only to the
notification and other formalities strictly required by law, the Creditor shall
be entitled to exercise its rights to sell any of the foregoing by the
Creditor's simply obtaining payment of the proceeds thereof.  The exercise of
such rights by the Creditor shall not, in any manner whatsoever, constitute a
taking in payment of any of the foregoing property.
 
4.           EVENT OF DEFAULT
 
4.1  
The occurrence of any “Event of Default” under and as defined in the Security
Agreement shall ipso facto and automatically constitute and is hereafter defined
as an “Event of Default” hereunder.

 
7

--------------------------------------------------------------------------------


 
5.  
REMEDIES IN CASE OF DEFAULT

 
5.1  
Upon the occurrence and during the continuance of an Event of Default, the
Creditor, without the necessity of any notice or formality (other than those
strictly required under the Law) shall immediately be entitled to:

 
5.1.1       
exercise all available rights and recourses against the Grantor and/or the
Charged Property including, without limitation, any and all of the hypothecary
rights in respect of the whole or any portion of the Charged Property in
accordance with Law; and/or

 
5.1.2       
exercise different and separate hypothecary rights and/or other rights and
recourses against different portions (or components of portions) of the Charged
Property as the Creditor sees fit and the Creditor shall at all times be
entitled, subject only to such notification or formalities as strictly required
by Law, to change or substitute any hypothecary rights and/or other rights and
recourses for other hypothecary rights and/or other rights and recourses as it
sees fit.

 
5.2  
Additional Rights

 
Upon the occurrence of and during the continuance of an Event of Default:
 
5.2.1      
Administration after Surrender

 
In the event that the Creditor obtains the surrender of the whole or any portion
of the Charged Property and until such time as such Charged Property is restored
to the Grantor or, as regards any portion thereof, the Creditor has concluded a
recourse by way of taking in payment, sale by the Creditor, sale under judicial
authority or otherwise, or in the event that the Creditor withdraws the
Grantor's right to collect the Claims, then, subject to applicable Law:
 
(a)    The Creditor will be entitled to generally delegate the whole or any part
of the administration of any Charged Property (including without limitation, the
exercise of all discretionary powers) to such person(s) as the Creditor may
designate or re-designate in the Creditor's sole discretion (any such person
being herein referred to as an “Administrator”);
 
(b)    The Creditor and any Administrator will be entitled to reimbursement of
all costs and expenses (including, without limitation, all costs, expenses and
reasonable fees incurred by any attorneys or other persons engaged by the
Creditor or the Administrator in order to assist in such administration or any
matter pertaining thereto), as well as all reasonable fees of the Creditor and
the Administrator incurred in such administration, all of which may be charged
by the Creditor against any fruits, revenues or proceeds of alienation of the
whole or any portion of the Charged Property;
 
8

--------------------------------------------------------------------------------


 
(c)    The Creditor or the Administrator may alienate any Charged Property which
by its nature is destined for alienation in the course of the operation of the
enterprise of the Grantor, by onerous title in such manner as it, in its sole
discretion, deems appropriate, the whole notwithstanding that it may have only
simple administration of the Charged Property;
 
(d)    The Creditor will be entitled to acquire the whole or any portion of any
Charged Property alienated by onerous title in the course of any administration
thereof;
 
(e)    In the event that the Creditor or the Administrator acquires full
administration of any Charged Property, neither the Creditor nor the
Administrator will be under any obligation whatsoever to make such Charged
Property productive, increase such Charged Property or the value thereof or
appropriate such Charged Property to any purpose other than payment of the
Obligations;
 
(f)    The Creditor and the Administrator will be entitled, whether or not for
value, to renounce to any right affecting, benefiting, pertaining to and/or
forming part of any Charged Property administered by either of them;
 
(g)    Neither the Creditor nor the Administrator will be obliged, in any manner
whatsoever, to prepare any inventory of any Charged Property, insure any Charged
Property, take any steps to preserve rights against others with respect to
instruments, securities or chattel paper, keep the Charged Property identifiable
or give any security for any Charged Property or their administration
thereof.  Should the Creditor or the Administrator, in its discretion, insure
the whole or any portion of any Charged Property, the costs and expenses of any
insurance shall form part of the costs and expenses referred to in subparagraph
(b) hereof;
 
(h)    The Creditor and the Administrator may change the destination of the
whole or any portion of any Charged Property under their administration and will
not be bound to continue the use or operation of any Charged Property under
their administration which produces fruits or revenues; and
 
(i)    The Creditor and the Administrator will only be obliged to render an
account to the Grantor upon the written request of the Grantor and once the
Creditor or Administrator has determined, to its satisfaction, the details of
such account.
 
9

--------------------------------------------------------------------------------


 
5.2.2       
Taking in payment

 
In the event that the Creditor exercises its right to become the absolute owner
of the Charged Property or any part thereof, the Grantor, concurrently with
surrender or at any time thereafter at the request of the Creditor, will sign a
voluntary deed or agreement providing for the Creditor to take in payment the
Charged Property or any part thereof.  In the event that the Grantor requires
the Creditor to sell any such Charged Property, the Grantor acknowledges that
the Creditor will not be required to abandon its recourse of taking in payment
unless, before the expiration of the delay to surrender, the Creditor: (i) shall
have been reimbursed the costs it has incurred; and (ii) shall have been
advanced all amounts necessary for the sale of the Charged Property in question.
 
All expenditures and improvements made by any holder of the Charged Property and
all payments made on account of the Obligations and the accessories thereof will
belong to the Creditor without return or compensation. The Creditor will not be
obliged to compensate or indemnify the Grantor or any other person for any cause
whatsoever.
 
5.2.3       
Sale of Charged Property

 
In the event that the Creditor exercises its right to sell the whole or any
portion of the Charged Property by judicial authority or pursuant to a sale by
the Creditor, the following will apply:
 
(a)    Such Charged Property may be sold subject to and upon such terms and
conditions (including, without limitation, terms extending credit) by way of one
(1) or more sales by private agreement, call for tenders or public auction or
combinations thereof as the Creditor or the Administrator sees fit, acting
reasonably, and the Creditor or the Administrator may, at any time, change or
substitute any method of sale for any other method of sale of such Charged
Property;
 
(b)    In any call for tenders, the Creditor or Administrator will not be
obliged to accept the highest offer or any offer and, in the event that no offer
is accepted, may proceed to sell such Charged Property by any other method; and
 
(c)    The Grantor expressly agrees that the Creditor will not be required to
obtain or present to the Court any appraisals of such Charged Property and that
such Charged Property may be sold without any upset price therefor.
 
10

--------------------------------------------------------------------------------


 
6.  
CLAIMS

 
6.1  
The Creditor may, in the event of the occurrence and during the continuance of
an Event of Default, withdraw the authorization of the Grantor to collect the
Claims as they fall due and, thereafter, the following will apply:

 
(a)    The Creditor will be the only party authorized and entitled to collect,
dispose of and deal with the Claims;
 
(b)    The Creditor will have the right to collect, dispose of and deal with the
Claims as it may deem expedient including, without limiting the generality of
the foregoing, to demand, sue for, enforce, recover and receive payment of the
Claims and to compound, compromise, grant extensions, take and give up
securities, accept compositions and grant releases and discharges with respect
thereto, the whole without notice to the Grantor and without any liability for
any loss resulting therefrom;
 
(c)    Actions to enforce rights with respect to the Claims may be instituted by
the Creditor, at its discretion, in its own name, in the name of the Grantor, or
in the name of the Creditor and the Grantor jointly; and
 
(d)    The Creditor will not be obliged to inform the Grantor of any
irregularity in the payment of any of the Claims.
 
6.2  
All amounts collected or received by the Grantor in respect of the Claims (after
the occurrence and during the continuance of an Event of Default) will be deemed
to have been collected or received by the Grantor as mandatary of the Creditor
and will be deposited into such bank accounts as are acceptable from time to
time to the Creditor.  At all times after the Creditor has withdrawn the right
of the Grantor to collect the Claims in accordance with Clause 6.1 hereof, all
amounts collected or received by the Grantor in respect of the Claims will be
received by the Grantor as mandatary for the Creditor and will be remitted to
the Creditor in identical form as received.

 
7.  
APPLICATION AND IMPUTATION OF PROCEEDS

 
7.1.  
Notwithstanding any provisions of Law to the contrary, the proceeds of
enforcement of any rights of the Creditor with respect to the Charged Property,
including, without limitation, proceeds of any sale of the Charged Property by
the Creditor and collections of any Claims, will be applied in accordance with
the Security Agreement.

 
7.2.  
The Creditor shall have the right to impute any amounts or proceeds received by
it from or for the account of the Grantor, whether pursuant to the terms hereof
or as a result of a judicial or other sale, or as an inducement to grant
mainlevée or discharge hereof or otherwise, against any portion of the
Obligations which it, in its sole discretion, determines and from time to time
to vary such determination, the whole notwithstanding any pretended contrary
imputation by the Grantor or by any other party.

 
11

--------------------------------------------------------------------------------


 
7.3.  
If the proceeds of the realization of the Charged Property are insufficient to
pay the entire Obligations, the Grantor shall remain liable and forthwith pay
such deficiency to the Creditor.

 
8.  
COSTS

 
8.1.  
In addition to its obligation to pay and/or reimburse to the Creditor all costs
and expenses referred to herein (in general and under Clause 5.2.1 hereof in
particular) and referred to in the Security Agreement, the Grantor hereby agrees
and undertakes to pay and/or reimburse to the Creditor the full amount of the
Costs upon the Creditor’s simple demand therefore.

 
9.  
REMEDIES CUMULATIVE

 
9.1.  
The different recourses of the Creditor hereunder are cumulative and not
alternative.  The rights and remedies of the Creditor hereunder are in addition
to every other right and remedy now or hereafter existing in favour of the
Creditor, whether by law or otherwise.

 
10.  
WAIVERS

 
10.1.  
No delay or failure on the part of the Creditor in exercising any right or
remedy hereunder shall affect such right or remedy, nor shall any single or
partial exercise hereof preclude any further exercise thereof or the exercise of
any other right or remedy.  Any waiver by the Creditor of any of its rights or
remedies hereunder will be valid only if express and in writing. No waiver shall
be deemed to be or constitute a waiver of any other rights or remedies of the
Creditor.  In no event will the Creditor's acceptance, after the full payment of
the Obligations may have become due and payable, of any partial payment, be
deemed to alter or affect the Creditor's rights with respect to any subsequent
payment or default thereon.  Moreover, should the Creditor grant or tolerate any
extension or delay for payment or performance of any obligations of the Grantor,
such extension, delay, indulgence or tolerance will not be deemed an
acquiescence by the Creditor in such default or waiver of any of the Creditor's
rights and remedies hereunder or in respect of any future default.

 
11.  
CREDITOR NOT LIABLE

 
12

--------------------------------------------------------------------------------


 
11.1.  
The Creditor shall not be liable or accountable for any failure to seize,
collect, realize, dispose of, enforce or otherwise deal with the Charged
Property, shall not be bound to institute proceedings for any such purposes or
for the purpose of preserving any rights of the Creditor, the Grantor or any
other person, firm or corporation in respect of the Charged Property and shall
not be liable or responsible for any loss, cost or damage whatsoever which may
arise in respect of any such failure including, without limitation, resulting
from the negligence of the Creditor or any of its officers, servants, agents,
solicitors, attorneys, Administrators, receivers or otherwise, except for the
intentional or gross fault of the Creditor.  Neither the Creditor nor its
officers, servants, agents, Administrators or receivers shall be liable by
reason of any entry into possession of the Charged Property or any part thereof,
to account as a mortgagee in possession, for anything except actual receipts,
for any loss on realization, for any act or omission for which a mortgagee in
possession might be liable, for any negligence in the carrying on or occupation
of the business or undertaking of the Grantor as provided herein or for any
loss, cost, damage or expense whatsoever which may arise in respect of any such
actions, omissions or negligence, except for the actual bad faith, intentional
or gross fault of the Creditor.

 
12.  
NATURE OF OBLIGATIONS AND SECURITY

 
12.1.  
The Security secures and will continue to secure the Obligations on a continuing
and fluctuating basis and is and will be valid notwithstanding that the whole or
any portion of the prestations in consideration of which the Grantor has
undertaken its obligations towards the Creditor have not yet been received and
notwithstanding that the whole or any portion of the Obligations may not yet
exist.

 
12.2.  
The Security shall remain in full force and effect (for the full Hypothec Amount
and additional hypothec amount) unless and until no amounts whatsoever are owing
(absolutely or contingently) under the Obligations and the Creditor is not, in
any manner whatsoever, obliged (absolutely or contingently) to extend any credit
under the Obligations. The Security will not be extinguished, reduced, novated
or otherwise affected by any payments made to or amounts received by the
Creditor, directly or indirectly, from the Grantor or any other party or as a
result of any insurance indemnities arising from loss or damage to any of the
Charged Property or by reason of the collection of any Claims.

 
12.3.  
Should the Obligations at any time be fully extinguished without an express
discharge of the Security, and should new Obligations arise, the Security will
secure the new Obligations in the same manner and to the same extent as if there
had never occurred an extinction of the old Obligations and the Grantor is and
will be obligated under the provisions hereof.  The Grantor will be deemed to
have obligated itself for the new Obligations pursuant to the provisions hereof
and the Security will secure such new Obligations.

 
13

--------------------------------------------------------------------------------


 
13.  
NO NOVATION

 
13.1.  
Neither the taking of any judgment nor the exercise of any of the rights
available to the Creditor hereunder shall operate to novate or otherwise
extinguish the liability of the Grantor to make payment of or satisfy the
Obligations.

 
14.  
OTHER SECURITY

 
14.1.  
The Security is in addition to and not in substitution for nor deemed to be
substituted by any other security now or hereafter held by or for the benefit of
the Creditor and shall not be diminished or novated or otherwise affected by any
other security or any promissory note or other evidence of indebtedness which
the Creditor or any party for the benefit of the Creditor may have or obtain
from the Grantor or any other person, nor shall any other security or note or
evidence of indebtedness be diminished or novated or otherwise affected hereby.

 
15.  
GOVERNING LAW

 
15.1.  
This agreement shall be governed by and interpreted in accordance with the laws
of the Province of Quebec and the laws of Canada in force.

 
16.  
INTERPRETATION

 
16.1.  
Any word herein contained in the singular number will include the plural; any
word importing any gender will include the masculine, feminine and neuter
genders; any word importing a person will include a corporation, a partnership
and any other entity and vice-versa.  The headings of this agreement are for
convenience of reference only and shall not affect in any manner any of the
terms and conditions hereof or the construction or interpretation of this
agreement.

 
17.  
OTHER DOCUMENTS

 
17.1.  
The Grantor undertakes to perform all acts and enter into all documentation
which may be useful or necessary or required by the Creditor for purposes of
giving full force and effect to the provisions hereof or to perfect the rights
of the Creditor hereunder including, without limitation, the right to recover
and collect the Claims and to exercise all rights, recourses and remedies as
herein set forth.

 
18.  
SEVERABILITY

 
18.1.  
This agreement shall not be considered as an indivisible whole and every
provision of this agreement is and shall be independent of the other.  In the
event that any part of this agreement is declared invalid, illegal or
unenforceable, then the remaining terms, clauses and provisions of this
agreement shall not be affected by such declaration and all of the remaining
clauses of this agreement shall remain valid, binding and enforceable.

 
14

--------------------------------------------------------------------------------


 
19.  
PARAMOUNTCY

 
19.1.  
In the event of any inconsistency between the terms hereof and those contained
in the Security Agreement (except in respect of the terms governing the
constitution of the Hypothec in virtue hereof), the terms of the Security
Agreement shall prevail. Nothing herein contained shall be construed as limiting
any rights of the Creditor or obligations of the Grantor under the Security
Agreement or any other agreements or documents presently or in the future
existing between the Creditor and the Grantor.

 
20.  
NOTICE

 
20.1.  
All notices, requests and demands hereunder shall be given in accordance with
the terms of the Security Agreement.

 
21.  
COUNTERPARTS

 
21.1.  
These presents may be executed in one or more counterparts and by facsimile,
each of which shall be deemed an original and all of which together shall
constitute one and the same document.

 
22.  
LANGUAGE

 
22.1.  
The parties acknowledge that they have required that this agreement and all
related documents be prepared in English./Les parties reconnaissent avoir exigé
que la présente convention et tous les documents connexes soient rédigés en
anglais.

 
 


 
[SIGNATURE PAGE TO FOLLOW]
15

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF THE GRANTOR AND THE CREDITOR HAVE
EXECUTED THE PRESENT HYPOTHECATION OF MOVABLES AT THE CITY OF
MONTREAL, PROVINCE OF QUEBEC, THIS 20th DAY OF DECEMBER, 2007.
 
 

   
VERSO TECHNOLOGIES, INC.
     
Per:
              /s/ Martin D. Kidder      
Name: Martin D. Kidder
     
Title: Chief Financial Officer
                                     
VALENS OFFSHORE SPV II, CORP.
     
Per:
              /s/ Scott Bluestein      
Name: Scott Bluestein
     
Title: Authorized Representative
 



 
[Hypothecation of Movables-Verso Technologies, Inc./Valens Offshore SPV II,
Corp.]
 
 
16